DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
 [The article is made of a metal or a synthetic resin; the article relates to a syringe for injecting a drug into animals or a human body; fig. 1.1 is a perspective view; fig. 1.2 is an elevation view; fig. 1.3 is a rear side view; fig. 1.4 is a left side view; fig. 1.5 is a right side view; fig. 1.6 is a plan view; fig. 1.7 is a bottom view.] must be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application.  Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 
For proper form (37 CFR 1.153; 37 CFR 1.1025), the claim must be amended to delete [Application for overall protection for industrial design(s) as shown and described.]. The claim should then read: 
--The ornamental design for a syringe as shown and described.--

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In the reproductions, the examiner is unable to determine the exact configuration of the surfaces comprising the syringe.  As currently disclosed, the surfaces are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces.  Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood.  Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    609
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    838
    252
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    871
    248
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    599
    783
    media_image4.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented.  See 37 CFR 1.152.  This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas.  Solid black surface shading is not permitted except when used to represent the color black as well as color contrast.

Based on Fig. 1.1 as the dispositive view, Fig. 1.5 does not show the syringe as expected. Specifically, Figs. 1.1-1.3, 1.6 and 1.7 show circular elements on the syringe but Fig. 1.5 shows additional rings within the circular features not shown in any other view. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image5.png
    620
    785
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    595
    783
    media_image6.png
    Greyscale

Based on Fig. 1.1 as the dispositive view of the syringe, Figs. 1.6 and 1.7 do not show the syringe as expected. Specifically, Figs. 1.1, 1.3-1.5 show a ring, highlighted in gray and arrowed to below, that is not shown in Figs. 1.6 and 1.7, arrowed to below. One skilled in the art would therefore have to resort to conjecture to make and use the design.


    PNG
    media_image7.png
    620
    785
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    840
    300
    media_image8.png
    Greyscale


Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim.

In Fig. 1.6, the examiner is unable to determine the exact configuration of the different areas identified by the arrows on the top of the syringe. As currently disclosed, the surfaces on the top of syringe are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image9.png
    516
    409
    media_image9.png
    Greyscale


Applicant may attempt to overcome this rejection by indicating that protection is not sought for the features arrowed to above by amending the reproductions to color wash or convert said surfaces to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof.  For example, if applicant converts the unclaimed portions to broken lines, the following statement would be acceptable: 
--The broken lines depict portions of the syringe that form no part of the claim.--

The drawings contain heavy black lines that run together and obscure understanding of the claim.  It would therefore be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image10.png
    829
    271
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    824
    270
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    609
    785
    media_image12.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions so the lines, numbers and letters are uniformly thick and well defined, clean, durable and black.  
	
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012


If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).


To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919